The certified copy of the notice of appeal in the above-entitled cause was filed with the clerk of this court on the 21st day of January, 1943, and the record in this action was settled on March 2d 1943. Although more than sixty days have elapsed since that date, the appellant has not filed his brief nor taken any other steps whatsoever to perfect such appeal. This being the case, such appeal is deemed to have been abandoned and the judgment appealed from is hereby affirmed.
All the Judges concur.